JS 44 (Rev. 10/20)                      Case 2:20-cv-06182 Document
                                                        CIVIL COVER 1 SHEET
                                                                      Filed 12/08/20 Page 1 of 20
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
          Sysco Philadelphia, LLC                                                                          Claudio Silva
    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Gloucester, NJ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

          Wayne C. Stansfield, Reed Smith LLP, Three Logan
                                                                                                           Robert C. Nagle, Fox Rothschild LLP
          Square, 1717 Arch St., Phila., PA 19103; 215-851-8100
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                  Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                    340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)              345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
✖ 190 Other Contract                        Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability        360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                             Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. § 1331
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Breach of Contract
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                               Preliminary Injunction                      JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
Dec 8, 2020                                                             s/Wayne C. Stansfield
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                                   Case 2:20-cv-06182  Document
                                                   UNITED         1 FiledCOURT
                                                          STATES DISTRICT 12/08/20 Page 2 of 20
                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM
                      (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                                                  600 Packer Avenue, Philadelphia, PA 19148
Address of Plaintiff: ______________________________________________________________________________________________
                                                 1136 Picasso Court, Williamstown, NJ 08094
Address of Defendant: ____________________________________________________________________________________________
                                                                            Philadelphia
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                       Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                           Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case               is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
                                                                         s/Wayne C. Stansfield
      12/08/2020
DATE: __________________________________                                       Must sign here
                                                               __________________________________________                                     81339
                                                                                                                                ___________________________________
                                                                           Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                         B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
      2.     FELA                                                                                2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
      4.     Antitrust                                                                           4.    Marine Personal Injury
      5.     Patent                                                                              5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                        7.    Products Liability
      8.     Habeas Corpus                                                                       8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
      10.    Social Security Review Cases                                                               (Please specify): ____________________________________________

✔      11.    All other Federal Question Cases
                                         Defend Trade Secrets Act
              (Please specify): ____________________________________________



                                                                              ARBITRATION CERTIFICATION
                                                    (The effect of this certification is to remove the case from eligibility for arbitration.)

                    Wayne C. Stansfield
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔
             Relief other than monetary damages is sought.

                                                                                    s/Wayne C. Stansfield
      12/08/2020
DATE: __________________________________                                     Sign here if applicable
                                                               __________________________________________                                     81339
                                                                                                                                ___________________________________
                                                                           Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
            Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 3 of 20




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



SYSCO PHILADELPHIA, LLC,


                      Plaintiff,                       Case No.: 2:20-cv-6182
               v.

CLAUDIO SILVA,

                      Defendant.


                                   VERIFIED COMPLAINT

       Plaintiff Sysco Philadelphia, LLC (“Sysco”), by and through its undersigned counsel,

hereby files this Verified Complaint against Defendant Claudio Silva (“Silva”) and states as

follows:

                                       INTRODUCTION

       1.      This action stems from the wrongful and improper conduct of Defendant Claudio

Silva, a former employee of Sysco. Sysco has recently learned that Silva has breached, and

continues to breach, the important restrictions he agreed to abide by in Sysco’s Protective

Covenants Agreement (“Agreement”).

       2.      Prior to resigning from Sysco and immediately going to work for one of Sysco’s

direct competitors, Silva improperly downloaded and stole Sysco’s confidential and proprietary

customer information by downloading it onto a portable USB drive. As of the filing of this lawsuit,

Silva has failed and refused to return Sysco’s confidential and proprietary information and, upon

information and belief, is now improperly using it to directly or indirectly solicit his former

customers for the benefit of himself and his new employer Driscoll Foods.
               Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 4 of 20




        3.      Through this action, Sysco seeks to enforce its agreement with Silva and prevent

Silva from continuing his wrongful conduct. Issuance of a temporary restraining order and

preliminary and permanent injunction is appropriate and necessary in order to prevent additional

injury to Sysco and to stop Silva from engaging in further unlawful conduct.

        4.      Sysco also seeks the actual damages it has incurred as a result of Silva’s wrongful

conduct described herein as well as punitive damages and its attorney’s fees and costs incurred in

this action.

                                            PARTIES

        5.      Plaintiff Sysco Philadelphia, LLC is a Delaware Limited Liability Company with

its principal place of business in Philadelphia, Pennsylvania. Sysco’s corporate headquarters are

located at 600 Packer Avenue, Philadelphia, Pennsylvania 19148.

        6.      Sysco is a leading distributor of food and related products primarily to the

foodservice or food-away-from-home industry. Sysco provides these products and related services

to its customers, which include supermarkets, restaurants, healthcare and educational facilities,

lodging establishments, and other foodservice providers.

        7.      Defendant Claudio Silva is an adult individual who resides in Gloucester County,

New Jersey at 1136 Picasso Court, Williamstown, New Jersey 08094. While employed at Sysco,

Silva physically reported to Sysco’s Philadelphia location, which is located at 600 Packer Avenue,

Philadelphia, Pennsylvania 19148.

                                 JURISDICTION AND VENUE

        8.      Subject matter jurisdiction is proper in this Court under 28 U.S.C. § 1331 because

this action involves claims that arise under federal law. Additionally, this Court has supplemental

jurisdiction over Sysco’s state law claims under 28 U.S.C. § 1367.



                                               -2-
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 5 of 20




        9.      This Court also has jurisdiction pursuant to the terms of the Agreement. Section 5

of the Agreement provides that Silva “consents to and agrees to the personal jurisdiction of the

Courts located in the State where the operating company to which [Silva] physically reports is

located, and waives [his] right to objection to the contrary, including [his] right to plead or claim

that any litigation brought in such court has been brought in an inconvenient forum.” See

Agreement § 5, attached hereto as Exhibit A (emphasis added).

        10.     Venue is likewise proper in this Court under the terms of the Agreement. Section 5

of the Agreement provides that “[t]he exclusive forum and venue for any legal action arising

from this Agreement that can be pursued in a court of law will be a court of competent

jurisdiction in the major metropolitan city nearest to the operating company to which [Silva]

physically reports, and [Silva] consents to the personal jurisdiction of such a court over [Silva] . .

. .” Id. (emphasis added).

        11.     As set forth above, Silva physically reported to Sysco’s Philadelphia location and

therefore venue is proper in the Eastern District of Pennsylvania.

                                   FACTUAL BACKGROUND

     Silva Commences Employment and Enters Into His Protective Covenant Agreement

        12.     In and around July 6, 2015, Silva commenced employment with Sysco as a

specialist. He later transitioned into the role of sales consultant.

        13.     Sysco sales consultants are charged with maintaining and developing customer

goodwill and play a critical role in the maintenance and growth of Sysco’s customer relationships.

        14.     In his role as a sales consultant, Silva served as the primary sales contact for

numerous Sysco customers, including but not limited to, Saker’s Village; Talluto’s, Altomontes,

Bells and Colonial; Rastelli’s and Haddon; Murphy’s; Mccafrey’s; and Starr.



                                                  -3-
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 6 of 20




        15.     In approximately June 2020, Sysco rolled out a new compensation program for all

of its sales associates.

        16.     The compensation program provided sales associates with increased base salaries,

the potential for monthly bonus payments, and the option to receive stock units. Overall, this

resulted in sales associates having a significantly greater earning capacity. In fact, Silva’s base

salary nearly tripled as a result of the change in compensation.

        17.     Shortly thereafter, on June 15, 2020, in consideration of the new compensation

program, Silva entered into the Sysco Protective Covenants Agreement. See Exhibit A.

        18.     Sysco has invested substantial amounts of time and money in developing its trade

secrets and confidential information including: (1) pricing, rebates, and other terms and conditions

for customers; (2) internal cost structures, margin information, and profitability information; (3)

vendor cost and pricing information; (4) customer lists, customer needs and preferences, customer

volumes and product preferences, and program offerings; (5) contracts with customers and

vendors; and (6) confidential information regarding business strategies, sales strategies, and

marketing strategies.

        19.     Such information would provide a competitor an unfair competitive advantage in

the marketplace, including by allowing a competitor to offer more competitive pricing and other

terms to customers than Sysco and to directly undercut Sysco’s position in the food distribution

industry.

        20.     Recognizing the value of its customer relationships and confidential information,

Sysco has taken reasonable precautions to maintain confidentiality including, but not limited to,

ensuring that employees agree to, and comply with, their respective agreements, which includes

appropriate protections for Sysco’s confidential and trade secret information.



                                               -4-
                Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 7 of 20




        21.      Pursuant to the Agreement, Silva acknowledged that he was being placed into a

position of trust and confidence and that because of his position, he would be privy to Sysco’s

Confidential Information. Id. at § 1.1.

        22.      Confidential Information is defined as including, but not limited to:

        an item of information, or a compilation of information, in any form (tangible or
        intangible), related to the Company’s business that Company has not made public or
        authorized public disclosure of, and that is not generally known to the public or to other
        persons who might obtain value or competitive advantage from its disclosure or use.
        Confidential Information will not lose its protected status under this Agreement if it
        becomes generally known to the public or to other persons through improper means such
        as the unauthorized use or disclosure of the information by Associate or another person.

        Confidential Information includes, but is not limited to:
        (a) Company’s business plans and analysis, customer and prospect lists, customer
        documents and information (including contact information, preferences, margins, order
        guides, and order histories), internal reports, internal business-related communications,
        marketing plans and strategies, research and development data, buying practices, human
        resource information and personnel files, financial data, operational data, methods,
        techniques, technical data, know-how, innovations, computer programs, un-patented
        inventions, and trade secrets; and (b) information about the business affairs of third parties
        (including, but not limited to, clients and acquisition targets) that such third parties provide
        to Company in confidence. Confidential Information will include trade secrets, but an item
        of Confidential Information need not qualify as a trade secret to be protected by this
        Agreement. Company’s confidential exchange of information with a third party for
        business purposes will not remove it from protection under this Agreement.

Id. at § 2.1.

        23.      In particular, Silva “acknowledge[d] that items of Confidential Information are

Company’s valuable assets and have economic value, actual or potential, because they are not

generally known by the public or others who could use them to their own economic benefit and/or

to the competitive disadvantage of the Company, and thus, should be treated as Company’s trade

secrets.” Id.

        24.      Section 2.2 of the Agreement governs the unauthorized use or disclosure of Sysco’s

Confidential Information and Silva “agree[d] to not engage in any unauthorized use or disclosure



                                                 -5-
               Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 8 of 20




of Confidential Information (as defined above), or knowingly use Confidential Information to

harm or compromise the interests of the Company.” Id. at § 2.2. This restriction applied throughout

Silva’s employment and so long as the information continues to qualify as a trade secret or

Confidential Information. Id.

         25.     Silva also agreed that he would not “use the Company’s computers, servers, email

systems, or other electronic communication or storage devices for personal gain, to compete or

prepare to compete, or to otherwise knowingly compromise a business interest of the Company;

any activity in violation of this provision shall be considered unauthorized use harmful to the

Company’s business systems.” Id. at § 2.3 (emphasis added).

         26.     The Agreement also requires employees – upon termination of their employment –

to return “all documents, records and materials of any kind in [employees’] possession or under

[employees’] control, incorporating Confidential Information or otherwise, relating to Company’s

business, and any copies thereof (electronic and otherwise) . . . . [Employee] agrees that the

obligation to return property extends to all information and property, not just Confidential

Information.” Id.

         27.     Further, Silva agreed that:

      Upon request, [Silva] will provide for inspection any personal electronic storage devices
      that Company believes may contain Confidential Information, in a state that makes
      inspection possible, to permit Company to confirm that [Silva] has completely removed all
      Confidential Information from the devices. If [Silva] stores any Company information with
      a third-party service provider (such as Yahoo, Google Docs, DropBox, or iCloud), [Silva]
      consents to the service provider’s disclosure of such information to the Company.

Id.

         28.     Silva’s Agreement also sets forth restrictions governing his future employment. In

particular, Silva agreed, for a period of one year following the termination of his employment, that

he would not:

                                                -6-
                Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 9 of 20




        in person or through others, solicit or communicate (regardless of who initiates the
        communication) with a Covered Customer to induce or encourage the Covered
        Customer to: stop or reduce doing business with Company; or, to buy or refer
        persons to a Competitor or Conflicting Product or Service.

Id. at § 3.3.

        29.      The term “Covered Customer” is defined under the terms of the Agreement as a

customer that – in the two years prior to an employee’s termination from Sysco – (i) had business-

related contact or dealings with the employee, (ii) was serviced or sold to by another employee

whom the employee at issue directly or indirectly supervised, (iii) was provided with a bid,

proposal, pricing, margins, or other terms that the employee participated in determining or

developing, or (iv) the employee learned confidential information about. Id. at § 3.1.

        30.      Both Sysco and Silva “agree[d] that this restriction is inherently reasonable in its

geography because it is limited to the places or locations where the Covered Customer is doing

business at the time.” Id. at § 3.3.

        31.      Under the terms of the Agreement, Sysco and Silva also recognized that injunctive

relief might be necessary in the event of a breach of the Agreement. Accordingly, Section 4 of the

Agreement provides:

        If Associate breaches or threatens to breach any of the restrictions or related
        obligations in this Agreement, the Company may recover: (i) an order of specific
        performance or declaratory relief; (ii) injunctive relief by temporary restraining order,
        temporary injunction, and/or permanent injunction; (iii) damages; (iv) attorney’s
        fees and costs incurred in obtaining relief; and (v) any other legal or equitable relief or
        remedy allowed by law. The parties agree that One Thousand Dollars ($1,000.00) shall
        be a reasonable amount of the bond to be posted if an injunction is sought by Company
        to enforce this Agreement and a bond is required.

Id. at § 4 (emphasis added).




                                                 -7-
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 10 of 20




    Silva Steals Sysco’s Confidential Information, Resigns, and Immediately Begins Work at
                                           Competitor

        32.      On October 15, 2020, Silva voluntarily resigned from his employment with Sysco.

See Silva Resignation Letter, attached hereto as Exhibit B.

        33.      Silva’s separation date was effective as of October 16, 2020.

        34.      After Silva’s resignation, he became employed at Driscoll Foods (“Driscoll”), a

direct competitor of Sysco. Like Sysco, Driscoll distributes food and related products and,

according to its website, is an “independent food service distributor[] in the tri-state area.”

        35.      Following Silva’s resignation, Sysco had its Cyber Security Division look at Silva’s

most recent computer activity prior to his resignation.1

        36.      Sysco’s Cyber Security Department determined that days before Silva’s

resignation, Silva stole documents that contained Sysco’s confidential and trade secret

information, including pricing, usage reports, and product files relating to numerous customers by

copying them to a portable USB drive (Serial Number 37277FB963212583&0).2

        37.      The unlawfully downloaded information included confidential and proprietary

information for Silva’s former customers at Sysco, including Saker’s Shop Rite, Murphy’s Market,

and Rastelli’s Market. These customers alone comprise approximately 60 different accounts at

Sysco. A complete list of the files Silva stole are attached hereto as Exhibit C. 3

        38.      There is no dispute about the above-mentioned conduct because Silva has admitted

that he downloaded files from Sysco’s system to the USB drive.




1
    Declaration of Robert Dawson at ¶ 5 (“Dawson Decl.”), attached hereto as Exhibit E.
2
    Id. at ¶ 7.
3
    Id. at ¶ 9.

                                                     -8-
             Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 11 of 20




       39.     Silva had no legitimate business reason to take this information on the eve of his

resignation, and it is plain that his intention was to misappropriate Sysco’s information for his own

use at Driscoll.

       40.     Despite repeated demands for its return, Silva has failed and refused to return any

of the above-described documents and information to Sysco in breach of his obligation to do so

under the Agreement.

       41.     In addition to stealing Sysco’s confidential business information, Sysco has also

learned that Silva – unilaterally and continuously began increasing the pricing for at least one of

Sysco’s largest accounts, Saker’s Shop Rite, in the weeks leading up to and including the week of

his resignation.

       42.     Silva’s actions make clear that he wanted to artificially inflate Sysco’s pricing in

order to better position himself for success at Driscoll.

       43.     Sysco has also recently learned that Driscoll is now using this sensitive pricing

information to solicit Saker’s Shop Rite and Sysco believes that Silva is either directly or indirectly

using Sysco’s confidential information for Driscoll’s benefit.

       44.     Sysco has sent Silva letters reminding him of his obligations under the Agreement

and demanding the return of Sysco’s confidential and proprietary information. Sysco further seeks

information about how Silva has used this information since his resignation. See Cease and Desist

Letters, attached hereto as Exhibit D.

       45.     Silva has failed to return any of the files or information or comply with any of

Sysco’s demands seeking information regarding Silva’s use of its confidential business

information.




                                                 -9-
               Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 12 of 20




         46.     Accordingly, injunctive relief is both necessary and appropriate in the present case.

As such, Sysco seeks the assistance of the equitable powers of this Court to prevent Silva from

continuing to breach the terms of his Agreement.

                                               COUNT I:
                                          INJUNCTIVE RELIEF

         47.     Sysco repeats and re-alleges the allegations set forth in the preceding paragraphs as

if set forth herein.

         48.     Section 2.3 of the Agreement prohibits Silva from using any form of technology to

retrieve confidential information to compromise a business interest of Sysco.

         49.     Section 3.3 of the Agreement prohibits Silva from soliciting customers of Sysco.

         50.     Days prior to his resignation, Silva downloaded Sysco’s confidential and propriety

information to a USB drive.

         51.     Silva admitted to downloading the confidential and propriety information to a USB

drive.

         52.     Silva’s actions constitute a material breach of the Agreement, causing immediate

and irreparable injury to Sysco.

         53.     Upon information and belief, Silva is now directly or indirectly using this

confidential information to solicit former customers for the benefit of his new employer, Driscoll.

         54.     To the extent Silva is continuing to share any of this information, such conduct

constitutes a material breach of the Agreement, causing immediate and irreparable injury to Sysco.

         55.     Thus, pursuant to Section 4 of the Agreement, Sysco is entitled to a temporary

restraining order and permanent injunction restraining Silva from engaging in conduct in further

violation of the Agreement.




                                                - 10 -
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 13 of 20




        56.     A temporary restraining order is an appropriate and necessary remedy in this matter

to halt Silva from continuing to possess and share the confidential and propriety information.

        57.     There is no adequate remedy at law for the harm to Sysco described herein. The

facts and events pled herein demonstrate a clear likelihood that Sysco will prevail on the merits of

its case.

        58.     Due to the severity of the conduct described herein, the injury faced by Sysco

outweighs any injury that would be sustained by Silva as a result of the injunctive relief requested.

        59.     Silva’s possession of Sysco’s trade secrets and direct or indirect solicitation of

Sysco’s customers causes Sysco to suffer irreparable harm, including the loss of the value of its

confidential information and trade secrets, and the loss of the value of its customer goodwill and

its competitive place in the market, for which it has no adequate remedy at law.

                                            COUNT II:
                                       BREACH OF CONTRACT

        60.     Sysco repeats and re-alleges the allegations set forth in the preceding paragraphs as

if set forth herein.

        61.     As described above, the Agreement prohibited Silva from using any form of

technology to retrieve confidential information to compromise a business interest of Sysco,

required him to return any of Sysco’s confidential information following termination, and

prohibited him from soliciting his former customers for a one-year period.

        62.     Silva voluntarily executed and agreed to be bound by the valid and reasonable

provisions contained in the Agreement.

        63.     The prohibitions in the Agreement were supported by adequate consideration.

        64.     The prohibitions in the Agreement were intended to protect Sysco’s customer good

will, its substantial relationships with customers, its trade secrets, its confidential and propriety

                                               - 11 -
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 14 of 20




information, and other legitimate business interests of Sysco. The prohibitions are reasonably

necessary for Sysco’s protection.

        65.     Despite the contractual prohibitions Silva agreed to, he has materially breached and

violated the Agreement by downloading Sysco’s confidential and propriety information, refusing

to return said information, and, upon information and belief, using that information to solicit

customers of Sysco for the benefit of a direct competitor. Silva’s violations have been knowing,

willing, and voluntary and are intended to harm Sysco in its business affairs.

        66.     Sysco has performed all of its obligations by complying with all conditions

precedent under the Agreement.

        67.     Sysco has suffered and will continue to suffer irreparable injury in addition to

monetary damages as a direct and proximate result of Silva sharing the confidential and propriety

information with his new employer, Driscoll.

                                  COUNT III:
              VIOLATION OF THE FEDERAL DEFEND TRADE SECRETS ACT

        68.     Sysco repeats and re-alleges the allegations set forth in the preceding paragraphs as

if set forth herein.

        69.     Sysco’s confidential and proprietary information constitute trade secrets under the

Defend Trade Secrets Act.

        70.     Sysco’s trade secrets have economic value because they are not generally known

to, and not readily ascertainable by proper means by, the public or others, including Sysco’s

competitors, which could profit by using or disclosing them.

        71.     Sysco – the owner of the trade secrets – made efforts that were reasonable under

the circumstances to maintain the secrecy of its trade secrets.




                                               - 12 -
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 15 of 20




        72.     Silva misappropriated Sysco’s trade secrets by downloading the information onto

a portable USB drive and refusing to return the information following his resignation.

        73.     As a result, Silva’s misappropriation of Sysco’s trade secrets is ongoing in nature.

        74.     Upon information and belief, Silva has then used or disclosed Sysco’s trade secrets

without the consent of Sysco.

        75.     Due to Silva’s misappropriation of Sysco’s trade secrets, Sysco has suffered and

will continue to suffer irreparable harm, for which it has no adequate remedy at law in the absence

of injunctive relief, including, but not limited to, the loss of customer goodwill and loss of the

value of Sysco’s trade secrets.

        76.     Sysco’s trade secrets are related to a product or service used in, or intended for use

in, interstate or foreign commerce.

        77.     The foregoing establishes a violation of the Federal Defend Trade Secrets Act, 18

U.S.C. § 1831, et seq.

        78.     Alternatively and without waiving the foregoing, Sysco also seeks from Silva its

actual damages, plus punitive damages, court costs, and attorney’s fees.

                             COUNT IV:
      VIOLATION OF THE PENNSYLVANIA UNIFORM TRADE SECRETS ACT

        79.     Sysco repeats and re-alleges the allegations set forth in the preceding paragraphs as

if set forth herein.

        80.     By virtue of his position of trust and confidence with Sysco, Silva had access to

Sysco’s confidential and proprietary information.

        81.     Sysco’s confidential and proprietary information constitute trade secrets under the

Pennsylvania Uniform Trade Secrets Act.




                                                - 13 -
             Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 16 of 20




       82.     Sysco’s trade secrets have economic value because they are not generally known

to, and not readily ascertainable by proper means by, the public or others, including Sysco’s

competitors, which could profit by using or disclosing them.

       83.     Sysco – the owner of the trade secrets – made efforts that were reasonable under

the circumstances to maintain the secrecy of its trade secrets.

       84.     Silva abused his access to Sysco’s confidential information and misappropriated

Sysco’s trade secrets by downloading the information onto a portable USB drive and refusing to

return the information following his resignation.

       85.     Based on the agreed-upon terms in his Agreement, at the time Silva downloaded

the information onto the USB drive, Silva knew or had reason to know that the trade secret was

acquired by improper means and thus the misappropriation of the information was intentional,

knowing, willful, malicious, and fraudulent.

       86.     As a result, Silva’s misappropriation of Sysco’s trade secrets is ongoing in nature.

       87.     Upon information and belief, Silva has then used or disclosed Sysco’s trade secrets

without the consent of Sysco.

       88.     Due to Silva’s misappropriation of Sysco’s trade secrets, Sysco has suffered and

will continue to suffer irreparable harm, for which it has no adequate remedy at law in the absence

of injunctive relief, including, but not limited to, the loss of customer goodwill and loss of the

value of Sysco’s trade secrets.

       89.     The foregoing establishes a violation of the Pennsylvania Uniform Trade Secrets

Act.

       90.     Alternatively and without waiving the foregoing, Sysco also seeks from Silva its

actual damages, plus punitive damages, court costs, and attorney’s fees.



                                               - 14 -
              Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 17 of 20




                                              COUNT V:
                                             CONVERSION

        91.        Sysco repeats and re-alleges the allegations set forth in the preceding paragraphs as

if set forth herein.

        92.        Sysco is the sole owner of the confidential and proprietary information

misappropriated by Silva.

        93.        At all times material hereto, Silva knew that the information he misappropriated

from Sysco constituted sensitive, proprietary, confidential and/or trade secret information that

belonged exclusively to Sysco.

        94.        Silva’s actions constitute a knowing, unlawful, and intentional conversion of

Sysco’s confidential and proprietary information.

        95.        Silva was without right, privilege, or lawful justification to deprive Sysco of its

rightful and exclusive ownership and use of its confidential and proprietary information.

        96.        As a direct and proximate result of Silva’s unlawful conversion, Sysco has suffered

and will continue to suffer irreparable harm, for which it has no adequate remedy at law in the

absence of injunctive relief.

                                        PRAYER FOR RELIEF

        WHEREFORE, Sysco Philadelphia, LLC respectfully requests that the Court enter

judgment in its favor and grant it the following relief:

        1.         A temporary restraining order, preliminary injunction, and permanent injunction,

enjoining and restraining:

              a.   Silva from violating, or participating in the violation of, any of the terms of his

                   Agreement.




                                                  - 15 -
            Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 18 of 20




            b. Silva from directly or indirectly using, disclosing, or retaining any confidential,

               proprietary, or trade secret information of Sysco.

            c. Silva from directly or indirectly soliciting or communicating with Silva’s Covered

               Customers, including but not limited to Saker’s Village; Talluto’s, Altomontes,

               Bells and Colonial; Rastelli’s and Haddon; Murphy’s; Mccafrey’s; and Starr.

            d. An order requiring Silva to return to counsel for Sysco – within two (2) business

               days of the date of the Order – all Sysco documents, records, and materials of any

               kind in Silva’s possession, custody or control, incorporating Sysco’s confidential,

               information or otherwise relating to Sysco’s business, and any copies thereof

               (electronic or otherwise), other than documents relating to Silva’s individual

               compensation, such as pay stubs and benefit plan booklets including but not limited

               to the USB device with Serial No. 37277FB963212583&0.

            e. An order requiring Silva to produce – within five (5) days of the date of the Order

               – for inspection and analysis all of his personal computers, smart phones, thumb

               drives and any other digital media storage devices to permit Sysco to confirm that

               Silva has completely removed all Sysco confidential information from the devices.

       2.      An order awarding Sysco Philadelphia, LLC its actual damages in excess of

$75,000, in an amount to be determined at trial.

       3.      An order awarding punitive damages in the maximum amount permitted under law

to Sysco against Silva;

       4.      An order awarding Sysco its attorney’s fees and costs incurred in this action;

       5.      An order awarding Sysco any and all other available damages and such other and

further relief as the Court deems just and proper.



                                               - 16 -
          Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 19 of 20




                                    Respectfully submitted,

                                    REED SMITH LLP


                                    By: /s/ Wayne C. Stansfield
                                        Wayne C. Stansfield, Esq. (Attorney ID 81339)
                                        Kristen M. Ashe, Esq. (Attorney ID 322930)
                                        Three Logan Square, Suite 3100
                                        1717 Arch Street
                                        Philadelphia, PA 19103
                                        215-851-8100 (phone)
                                        215-851-8240 (fax)
                                        wstansfield@reedsmith.com
                                        kashe@reedsmith.com


Dated: December 8, 2020                Attorneys for Sysco Philadelphia, LLC




                                     - 17 -
Case 2:20-cv-06182 Document 1 Filed 12/08/20 Page 20 of 20
